Exhibit 10.3(A)

YAHOO! INC.

1996 EMPLOYEE STOCK PURCHASE PLAN

(as amended on October 15, 2014)

The following constitute the provisions of the 1996 Employee Stock Purchase Plan
of Yahoo! Inc., as amended and restated effective November 11, 2012, and as
further amended on October 15, 2014 to suspend the Plan at the conclusion of the
Offering Period ending February 10, 2015. Apart from such suspension, this
version of the Plan was effective for Offering Periods (as defined below) under
the Plan commencing on and after November 11, 2012.

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Company or a committee
thereof designated by the Board of Directors to administer the Plan.

 

  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c) “Common Stock” shall mean the Common Stock of the Company.

 

  (d) “Company” shall mean Yahoo! Inc., a Delaware corporation.

 

  (e) “Compensation” shall mean the total compensation paid to an Employee,
including all salary, wages (including amounts elected to be deferred by the
Employee, that would otherwise have been paid, under any cash or deferred
arrangement or other deferred compensation program established by the Company or
the Employer), overtime pay, commissions, bonuses, and other remuneration paid
directly to the Employee, but excluding referral and hiring bonuses, profit
sharing, the cost of employee benefits paid for by the Company or the Employer,
education, tuition or other similar reimbursements, imputed income arising under
any Company group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
restricted stock or restricted stock unit grants, or other equity based awards,
contributions made by the Company or the Employer under any employee benefit
plan, and similar items of compensation.

 

  (f)

“Continuous Status as an Employee” shall mean the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of: (i) sick leave; (ii) military

 

1



--------------------------------------------------------------------------------

  leave; (iii) any other leave of absence approved by the Company or the
Employer, provided that such leave is for a period of not more than three
months, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or as a matter of local law, or unless otherwise provided
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between or among the Company and its Designated Subsidiaries.

 

  (g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

 

  (h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

  (i) “Employee” shall mean any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries,
provided that, in certain jurisdictions outside the United States, the term
“Employee” may, if so provided by the Company in writing, also include a person
employed for less than twenty (20) hours per week or less than five (5) months
in a calendar year if such person must be permitted to participate in the Plan
pursuant to local laws (as determined by the Company).

 

  (j) “Employer” shall mean the Designated Subsidiary that employs a
participant, if the employer is not the Company.

 

  (k) “ESPP Broker” shall have the meaning set forth in Section 9.

 

  (l) “ESPP Stock Account” shall have the meaning set forth in Section 9.

 

  (m) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  (n) “Fair Market Value” shall have the meaning set forth in Section 7(b).

 

  (o) “Offering Date” shall mean the first business day of each Offering Period
of the Plan.

 

  (p) “Offering Period” shall have the meaning set forth in Section 4(a).

 

  (q) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (r) “Parent” shall mean any corporation (other than the Company), domestic or
foreign, in an unbroken chain of corporations ending with the Company if, on an
Offering Date, each corporation (other than the Company) owns stock possessing
50% or more of the total combined voting power or all classes of stock in one or
more of the other corporations in the chain, as described in Section 424(e) of
the Code.

 

2



--------------------------------------------------------------------------------

  (s) “Plan” shall mean this 1996 Employee Stock Purchase Plan, as amended from
time to time.

 

  (t) “Purchase Date” shall mean the last business day of each Offering Period.

 

  (u) “Purchase Price” shall mean, with respect to any Offering Period, an
amount equal to 90% (or such other percentage, not less than 85%, as the Board
may prescribe prior to the applicable Offering Period) of the Fair Market Value
of a Share of Common Stock on the Offering Date of the Offering Period or on the
Purchase Date of the Offering Period, whichever is lower; provided however that
in the event (i) of any increase in the number of Shares available for issuance
under the Plan as a result of a stockholder-approved amendment to the Plan, and
(ii) all or a portion of such additional Shares are to be issued with respect to
an Offering Period that is underway at the time of such increase (“Additional
Shares”), and (iii) the Fair Market Value of a Share of Common Stock on the date
of such stockholder approval (the “Approval Date Fair Market Value”) is higher
than the Fair Market Value on the Offering Date for any such Offering Period,
then in such instance the Purchase Price with respect to Additional Shares shall
be 90% (or such other percentage, not less than 85%, as the Board may prescribe
prior to the applicable Offering Period) of the Approval Date Fair Market Value
or the Fair Market Value of a Share of Common Stock on the Purchase Date,
whichever is lower.

 

  (v) “Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 18 of the Plan.

 

  (w) “Subsidiary” shall mean any corporation (other than the Company), domestic
or foreign, that is in an unbroken chain of corporations beginning with the
Company if, on an Offering Date, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, as described in Section 424(f) of the Code.

 

3. Eligibility.

 

  (a) Any person who is an Employee as of the beginning of any Offering Period
shall be eligible to participate in such Offering Period under the Plan, subject
to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code; provided, however, that the Board may impose a
requirement, prior to the start of an Offering Period, that an individual be
employed with the Company or a Designated Subsidiary for a specified period of
time (which shall be less than two years) prior to the applicable Offering Date
to be eligible to participate in that Offering Period.

 

  (b)

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company, any
Subsidiary or any Parent, or (ii) if such option would permit his or her rights

 

3



--------------------------------------------------------------------------------

  to purchase stock under all employee stock purchase plans (described in
Section 423 of the Code) of the Company, any Subsidiary or any Parent to accrue
at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of Fair Market
Value of such stock (determined at the time such option is granted) for each
calendar year in which such option is outstanding at any time.

 

4. Offering Periods.

 

  (a) Effective November 11, 2012, the Plan shall be implemented by a series of
Offering Periods of approximately three (3) months duration, with the first such
Offering Period to commence on November 11, 2012 and end on February 10, 2013.
Thereafter, a new Offering Period shall commence on February 11, May 11,
August 11, and November 11 of each year and shall end on the following
May 10, August 10, November 10, and February 10, respectively. Notwithstanding
the foregoing, no new Offering Period shall commence under the Plan after
February 10, 2015 unless and until otherwise provided by the Board.

 

  (b) The Plan shall continue until terminated in accordance with Section 19
hereof. The Board shall have the power to change the duration and/or the
frequency of Offering Periods with respect to future offerings without
shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected; provided, however, that
in no event shall any Offering Period exceed twenty-seven (27) months in
duration. The Board shall also have the power to provide that Offering Periods
shall be comprised of two or more purchase periods, and thereafter to alter the
duration and/or frequency of purchase periods with respect to future purchases
without stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected.

 

5. Participation.

 

  (a) An eligible Employee may become a participant in the Plan as of an
Offering Date by accepting the terms of an enrollment agreement on the form
provided by the Company (which may be in written or electronic form, as
prescribed by the Company) at such times and in accordance with such procedures
as may be established by the Board (or its delegate) for the Offering Period
commencing with that Offering Date. The enrollment agreement shall set forth the
percentage of the participant’s Compensation (subject to Section 6(a) below) to
be paid as Contributions pursuant to the Plan (or shall otherwise provide for
the participant to elect such percentage).

 

  (b) An eligible Employee may contribute to the Plan by means of payroll
deductions, unless payroll deductions are not permitted under local law, as
determined by the Company, in which case eligible Employees may be permitted to
contribute to the Plan by an alternative method, as determined by the Company.
Payroll deductions, or, if payroll deductions are not permitted under local law,
payments made under an alternative method, shall commence as of the first payday
following the Offering Date and shall end on the last payday paid on or prior to
the Purchase Date of the Offering Period to which the enrollment agreement is
applicable, unless the Employee’s participation is sooner terminated as provided
in Section 10.

 

4



--------------------------------------------------------------------------------

  (c) Except as provided below in this paragraph, a participant in an Offering
Period shall be automatically re-enrolled in each succeeding Offering Period at
the same applicable rate of Contributions, provided that the participant remains
an eligible Employee through the start of the applicable Offering Period and
subject to changes in the participant’s rate of Contributions as provided for in
Section 6. If a participant timely withdraws from the Plan for an Offering
Period, or has a termination of Continuous Status as an Employee during an
Offering Period, the participant shall not be automatically re-enrolled in the
succeeding Offering Period. The Board may terminate automatic re-enrollment at
any time with respect to any Offering Period that has not yet commenced at the
time of such termination.

 

6. Method of Payment of Contributions.

 

  (a) Where permitted under local law, the participant shall elect to have
payroll deductions made on each payday during the Offering Period in an amount
not less than one percent (1%) and not more than fifteen percent (15%) of such
participant’s Compensation on each such payday (or such other maximum percentage
as the Board may establish from time to time before an Offering Date). Where
payroll deductions are not permitted under local law, the participant may be
permitted to contribute to the Plan by an alternative method, as determined by
the Company. All payroll deductions or other payments made by a participant
shall be credited to his or her account under the Plan. A participant may not
make any additional payments into such account.

 

  (b) A participant may, on one occasion only during an Offering Period, elect
to decrease the rate of his or her Contributions (but not below one percent (1%)
of such participant’s Compensation) by submitting such election to the Company
(or its delegate) on such form and in such manner (which may be online) as is
provided by the Company (or its delegate). The change in rate shall be effective
as soon as administratively practicable following the submission date of the new
election; provided that the Board may establish in advance of a particular
Offering Period a deadline by which any such change must be submitted before the
end of that Offering Period, in which case any such change election submitted
thereafter but before the end of that Offering Period shall not take effect
during the Offering Period then in progress, shall be treated by the Company as
a new election for the first new Offering Period to commence after the
submission date and shall be subject to any deadlines and procedures established
by the Board for that new Offering Period. A participant may change the rate of
his or her Contributions effective as of the beginning of any Offering Period by
submitting a new contribution rate election to the Company (or its delegate) at
such times and in accordance with such procedures as may be established by the
Board prior to the beginning of such Offering Period. Unless otherwise provided
by the Board, any election by a participant pursuant to this Section 6(b) to
reduce his or her Contributions to zero shall be deemed to be a withdrawal by
that participant from the Plan for that Offering Period pursuant to
Section 10(a).

 

5



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions or other payments may be decreased to 0% at any time during an
Offering Period. Payroll deductions or other payments shall re-commence at the
rate provided in (or pursuant to) such participant’s enrollment agreement at the
beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless the participant’s participation is terminated as
provided in Section 10. In addition, a participant’s payroll deductions or other
payments may be decreased by the Company to 0% at any time during an Offering
Period in order to avoid unnecessary contributions as a result of application of
the maximum Share limit set forth in Section 7(a), or as a result of the
limitations set forth in Section 3(b), in which case payroll deductions or
payments shall re-commence at the rate provided in (or pursuant to) such
participant’s enrollment agreement at the beginning of the next Offering Period,
unless terminated by the participant as provided in Section 10.

 

  (d) As may be further specified in the enrollment agreement, at the time the
option is exercised, in whole or in part, or at the time some or all of the
Company’s Common Stock issued under the Plan is disposed of, the participant
must make adequate provision for the Company’s and/or the Employer’s federal,
state, or other tax and social insurance withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company and the Employer may, but shall not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company and/or the Employer to meet applicable withholding obligations,
including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant.

 

7. Grant of Option.

 

  (a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Purchase Date for that Offering Period a number of Shares determined by
dividing such Employee’s Contributions accumulated prior to such Purchase Date
and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided however, that the maximum number of Shares
an Employee may purchase during any one Offering Period shall be 10,000 Shares,
subject to adjustment as provided in Section 18, and provided further that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12.

 

  (b)

The fair market value of the Company’s Common Stock on a given date (the “Fair
Market Value”) means, as of any date, the value of Common Stock determined by
the Board in its discretion, provided that, to the extent the Common Stock is
listed or admitted to trade on a national securities exchange at the relevant
time, (A) the Fair Market Value as of an Offering Date shall be the closing
sales price of the Common Stock as reported on such exchange for the last
business day immediately preceding the Offering Date on which the sales of the
Common Stock are reported, and (B) the Fair Market Value of the Common Stock as
of a Purchase Date shall be the closing sales price of the Common Stock

 

6



--------------------------------------------------------------------------------

  as reported on such exchange for the Purchase Date (or if there is no trading
of the Common Stock on the Purchase Date, the closing sales price of the Common
Stock as reported on such exchange on the next preceding date on which there was
trading in the Common Stock), in each case as reported in The Wall Street
Journal or by such other source as the Board deems reliable.

 

8. Exercise of Option.

 

  (a) Unless a participant’s participation is terminated as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on the applicable Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account (subject to such limitations as are specified in the Plan). The Shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Purchase Date. During his or her lifetime, a
participant’s option to purchase Shares hereunder is exercisable only by him or
her.

 

  (b) No fractional Shares shall be purchased. Any payroll deductions or other
payments accumulated in a participant’s account which are not sufficient to
purchase a full Share shall be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant or
termination of such participant’s participation as provided in Section 10 below.
Any other amounts left over in a participant’s account after a Purchase Date
shall be returned to the participant.

 

9. Delivery. As promptly as practicable after the Purchase Date of an Offering
Period, the Company shall arrange the delivery to each participant (by
electronic or other means), as appropriate, of a certificate representing the
Shares purchased upon exercise of his or her option. Notwithstanding the
foregoing, the Board may require that all Shares purchased under the Plan be
held in an account (the participant’s “ESPP Stock Account”) established in the
name of the participant (or in the name of the participant and his or her
spouse, as designated by the participant on his or her enrollment agreement or
pursuant to procedures established by the Company or its delegate), subject to
such rules as determined by the Board and uniformly applied to all participants,
including designation of a brokerage or other financial services firm (an “ESPP
Broker”) to hold such Shares for the participant’s ESPP Stock Account with
registration of such Shares in the name of such ESPP Broker for the benefit of
the participant (or for the benefit of the participant and his or her spouse, as
designated by the participant on his or her enrollment agreement or pursuant to
procedures established by the Company or its delegate).

 

10. Voluntary Withdrawal: Termination of Employment.

 

  (a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan, by giving notice of withdrawal
from the Plan in accordance with the withdrawal procedures established by the
Board for the Offering Period for which such election is to be given effect. All
of the participant’s Contributions credited to his or her account will be paid
to him or her promptly after receipt of his or her notice of withdrawal and his
or her option for that Offering Period will be automatically terminated, and no
further Contributions for the purchase of Shares may be made by the participant
with respect to that option.

 

7



--------------------------------------------------------------------------------

  (b) Upon termination of the participant’s Continuous Status as an Employee
prior to the last day of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be promptly
returned to him or her or, in the case of his or her death, to the person or
persons entitled thereto under Section 14, if any, his or her option for that
Offering Period will be automatically terminated, and no further Contributions
for the purchase of Shares may be made by the participant with respect to that
option. If a Subsidiary ceases to be a Subsidiary, each person employed by that
Subsidiary will be deemed to have terminated employment for purposes of the
Plan, unless the person continues as an employee of the Company or another
Subsidiary.

 

  (c) In the event an Employee fails to remain in Continuous Status as an
Employee for at least twenty (20) hours per week during an Offering Period in
which the Employee is a participant, unless such Employee is on an approved
leave of absence or a temporary reduction of hours, or unless otherwise required
by local law, he or she will be deemed to have elected to withdraw from the
Plan, the Contributions credited to his or her account will be returned to him
or her, his or her option for that Offering Period will be automatically
terminated, and no further Contributions for the purchase of Shares may be made
by the participant with respect to that option.

 

  (d) A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

 

11. Interest. No interest shall accrue on the Contributions of a participant in
the Plan, unless required by local law.

 

12. Stock.

 

  (a) Subject to adjustment as provided in Section 18, the maximum number of
Shares of the Company’s Common Stock which shall be made available for sale
under the Plan shall be 75,000,000 Shares.

 

  (b)

If the Board determines that, on a given Purchase Date, the number of Shares
with respect to which options are to be exercised may exceed (i) the number of
Shares that were available for sale under the Plan on the Offering Date of the
applicable Offering Period, or (ii) the number of Shares available for sale
under the Plan on such Purchase Date, the Board may in its sole discretion
provide (x) that the Company shall make a pro rata allocation of the Shares of
Common Stock available for purchase on such Offering Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, or (y) that
the Company shall make a pro rata allocation of the Shares available for
purchase on such Offering Date or Purchase Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such

 

8



--------------------------------------------------------------------------------

  Purchase Date. The Company may make pro rata allocation of the Shares
available on the Offering Date of any applicable Offering Period pursuant to the
preceding sentence, notwithstanding any authorization of additional Shares for
issuance under the Plan by the Company’s stockholders subsequent to such
Offering Date.

 

  (c) The participant will have no interest or voting right in Shares covered by
his or her option until such option has been exercised and such Shares have
actually been delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

 

  (d) Shares to be delivered (by electronic or other means) to a participant
under the Plan will be registered in the name of the participant or in the name
of the participant and his or her spouse, as designated by the participant in
his or her enrollment agreement or pursuant to procedures established by the
Company or its delegate; provided that if the Board has determined that Shares
shall be held in an ESPP Stock Account held by an ESPP Broker in accordance with
Section 9, Shares shall be registered in the name of such ESPP Broker for the
benefit of the participant or the participant and his or her spouse, as
designated by the participant in his or her enrollment agreement or pursuant to
procedures established by the Company or its delegate.

 

13. Administration.

 

  (a) The Board shall supervise and administer the Plan and shall have full
power to adopt, amend and rescind any rules deemed desirable and appropriate for
the administration of the Plan and not inconsistent with the Plan, to construe
and interpret the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any action taken by, or inaction
of, the Company, any Subsidiary, or the Board relating or pursuant to the Plan
and within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons.

 

  (b) The Board has discretion to adopt any rules regarding administration of
the Plan to conform to local laws. Without limiting the generality of the
foregoing, the Board is specifically authorized to adopt rules and procedures
regarding handling of payroll deductions, payment of interest and handling of
stock certificates which vary according to local requirements. The Board has the
authority to suspend or limit participation in the Plan by employees of any
particular Subsidiary for any reason, including administrative or economic
reasons. The Board may also designate separate offerings under the Plan and
adopt rules, procedures or sub-plans applicable to particular Subsidiaries or
locations, which separate offerings or sub-plans may be designed to be outside
the scope of Section 423 of the Code.

 

  (c) In making any determination or in taking or not taking any action under
the Plan, the Board may obtain and may rely upon the advice of experts,
including professional advisors to the Company. No director, officer or agent of
the Company or any Subsidiary shall be liable for any such action or
determination taken or made or omitted in good faith. The Board may delegate
ministerial, non-discretionary functions relating to the Plan to individuals who
are officers or employees of the Company or a Subsidiary.

 

9



--------------------------------------------------------------------------------

  (d) Neither the Board nor any member thereof or person acting at the direction
thereof, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with the Plan, and all such
persons shall be entitled to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including, without limitation,
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors and officers liability insurance coverage that
may be in effect from time to time.

 

14. Designation of Beneficiary.

 

  (a) Unless otherwise determined by the Company, a participant may file a
written designation of a beneficiary who is to receive any Shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of an Offering Period but prior to
delivery to him or her of such Shares and/or cash. In addition, unless otherwise
determined by the Company, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to the Purchase Date of an
Offering Period. If a participant is married and the designated beneficiary is
not the spouse, spousal consent shall be required for such designation to be
effective.

 

  (b) Unless otherwise determined by the Company, such designation of
beneficiary may be changed by the participant (and his or her spouse, if any) at
any time by written notice to the Company in a manner acceptable to the Company.
In the event of the death of a participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate recipient
of the Shares and/or cash under applicable local law.

 

15. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

 

16. Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions, unless required by local law.

 

10



--------------------------------------------------------------------------------

17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees as promptly
as practically feasible following the Purchase Date, which statements will set
forth the amounts of Contributions, the per Share Purchase Price, the number of
Shares purchased and the remaining cash balance, if any.

 

18. Adjustments Upon Changes in Capitalization: Corporate Transactions.

 

  (a) Adjustment. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each option under the Plan which has
not yet been exercised and the number of Shares which have been authorized for
issuance under the Plan but have not yet been placed under option, the maximum
number of Shares an Employee may purchase during each Offering Period, as well
as the price per Share covered by each option under the Plan which has not yet
been exercised, shall be proportionately adjusted for any dividend of stock or
other property (other than cash) by the Company, any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of Shares effected without receipt of
consideration; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.

 

  (b)

Corporate Transactions. In the event of the proposed dissolution or liquidation
of the Company, the Plan, any Offering Period then in progress, and any
outstanding option granted with respect to such Offering Period will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board. If a participant’s option is terminated pursuant to the
preceding sentence, the Contributions then credited to such participant’s
account will be paid to him or her in cash without interest. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, unless otherwise
determined by the Board, each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, or, if not so assumed or
substituted, the Offering Period then in progress shall be shortened and the
Board shall set a new Purchase Date (the “New Purchase Date”). The New Purchase
Date shall be on or before the date of consummation of the transaction and the
Board shall notify each participant in writing, at least ten (10) days prior to
the New Purchase Date, that the Purchase Date for his or her option (including
for purposes of determining the Purchase Price of such option) has been changed
to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10. For purposes of
this paragraph, an option granted under the Plan shall be deemed to be assumed
if, following the sale of assets or merger, the option confers the right to
purchase, for each Share

 

11



--------------------------------------------------------------------------------

  subject to the option immediately prior to the sale of assets or merger, the
consideration (whether stock, cash or other securities or property) received in
the sale of assets or merger by holders of Common Stock for each Share held on
the effective date of the transaction (and if such holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board may, with the consent of the successor corporation and
the participant, provide for the consideration to be received upon exercise of
the option to be solely common stock of the successor corporation or its parent
equal in Fair Market Value to the per Share consideration received by holders of
Common Stock and the sale of assets or merger.

 

19. Amendment or Termination.

 

  (a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Sections 13(b) and 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period then in progress if the
Board determines that termination of the Plan and/or the Offering Period is in
the best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting rules applicable to the Plan. Except as
provided in Section 18 and in this Section 19, no amendment to the Plan shall
make any change in any option previously granted which adversely affects the
rights of any participant without such participant’s written consent. In
addition, to the extent necessary to comply with the requirements of Rule 16b-3
under the Exchange Act, Section 423 of the Code (or any successor rule or
provision or any applicable law or regulation) or any stock exchange on which
the Shares are then listed, the Company shall obtain stockholder approval in
such a manner and to such a degree as so required.

 

  (b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Shares for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Board determines in its
sole discretion advisable which are consistent with the Plan.

 

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

12



--------------------------------------------------------------------------------

21. Conditions Upon Issuance of Shares. The Company shall have no obligation to
issue Shares with respect to an option unless the exercise of such option and
the issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22. Term of Plan. Subject to earlier termination under Section 19, no new
Offering Period shall commence after May 10, 2029.

 

23. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 

24. No Employment Rights. Nothing in the Plan (or in any enrollment agreement or
other document related to this Plan) will confer upon any Employee or
participant any right to continue in the employ or other service of the Company
or any Subsidiary, constitute any contract or agreement of employment or other
service or effect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Company or any Subsidiary to change
such person’s compensation or other benefits or to terminate his or her
employment or other service, with or without cause. Nothing contained in this
Section 24, however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than an enrollment agreement.

 

25. No Right to Assets of the Company. No participant or other person will have
any right, title or interest in any fund or in any specific asset (including
Shares) of the Company or any Subsidiary by reason of any option hereunder.
Neither the provisions of the Plan (or of any enrollment agreement or other
document related to the Plan), nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan will create, or be construed
to create, a trust of any kind or a fiduciary relationship between the Company
or any Subsidiary and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to the Plan, such right will be no greater than the
right of any unsecured general creditor of the Company.

 

13



--------------------------------------------------------------------------------

26. Miscellaneous.

 

  (a) The Plan, the options, enrollment agreements and other documents related
to the Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware. If any provision of the Plan shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of the Plan shall continue in effect.

 

  (b) Captions and headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
the Plan or any provision hereof.

 

  (c) The adoption of the Plan shall not affect any other Company or Subsidiary
compensation or incentive plans in effect. Nothing in the Plan will limit or be
deemed to limit the authority of the Board (1) to establish any other forms of
incentives or compensation for employees of the Company or any Subsidiary (with
or without reference to the Common Stock), or (2) to grant or assume options
(outside the scope of and in addition to those contemplated by the Plan) in
connection with any proper corporate purpose, to the extent consistent with any
other plan or authority. Benefits received by a participant under an option
granted pursuant to the Plan shall not be deemed a part of the participant’s
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company or any Subsidiary, except where the Board (or the Board of Directors of
the Subsidiary that sponsors such plan or arrangement, as applicable) expressly
otherwise provides or authorizes in writing.

 

14